Title: To James Madison from John R. Livingston, 3 December 1805
From: Livingston, John R.
To: Madison, James


          
            duplicate
            Sir
            New York December 3. 1805
          
          I have the honor to enclose you sundry documents to prove that the £54 Stg. exclusive of Int. did not belong to Captain Miller or was ever considered by the Commissioners as his. If an attention is paid to the Freight of one box of Cambricks and Two bales of Britania you will find that Clarkson & Cross have their names mentioned and the Sum of £3. charged on their Goods and Creditted to the Ship. Besides this Captain Millers adventure is distinctly marked as is also Mr. Hendersons. In Mr. Ervings Letter dated 13th. Augt. 1803 a Reference is made to the Names of C. & C. advising my purchasing them out or settling the business among ourselves so as to be enabled to draw. In Mr. Ervings second Letter Jany. 11. 1804 he acknowledges the Receipt of the assignment from C. & C. & others. In Mr. Ervings third Letter January 20. 1804 He more particularly mentions C. & C and advises my procuring their signatures—If a Sale of the Award Should take place. These several Letters will Show that Mr Erving had no doubt but that the property was awarded to C. & Cross. It is unnecessary to make any farther Comments on this business but that Captain Miller or his Heirs have never claimed the Sum in question—And that it was claimed by their Assignee (C & C) from whom I purchased. If a release from the Heirs of Captain Miller will answer to procure the amount Awarded to him I will endeavor to obtain it for his Sister in Law Mrs. Daubigny who avers that it of right belongs to her she having sent an adventure by him for which she had no bills Lading or Receipt of any kind. But to procure a Release that I may be enabled to draw for money not claimed or ever having belonged to Cap Miller wd. be an acknowledgement that the sum in question is theirs. I must therefore decline doing it on that account. I beg leave to inclose you a Statement of my account I flatter myself I shall receive the ballance which I consider justly due to me. I am Sir With every respect Yours—&c &c
          
            JRL
          
        